        Case 3:16-cv-00580-AC        Document 612                  Filed 11/12/19   Page 1 of 4




Keith A. Ketterling, OSB No. 913368
Email: kketterling@stollberne.com
Timothy S. DeJong, OSB No. 940662
Email: tdejong@stollberne.com
Jennifer S. Wagner, OSB No. 024470
Email: jwagner@stollberne.com
Lydia Anderson-Dana, OSB No. 166167
Email: landersondana@stollberne.com
STOLL BERNE LOKTING & SHLACHTER P.C.
209 S.W. Oak Street, Fifth Floor
Portland, Oregon 97204
Telephone:     (503) 227-1600
Facsimile:     (503) 227-6840

Steve W. Berman (pro hac vice)
Email: steve@hbsslaw.com
Karl P. Barth (pro hac vice)
Email: karlb@hbsslaw.com
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Avenue, Suite 2000
Seattle, Washington 98101
Telephone:    (206) 623-7292
Facsimile:    (206) 623-0594
Attorneys For Plaintiffs
[Additional Counsel of Record Listed on Signature Page]


                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION


 LAWRENCE P. CIUFFITELLI, for himself                     Case No. 3:16-cv-00580-AC
 and as Trustee of CIUFFITELLI
 REVOCABLE TRUST; GREG and ANGELA                         PLAINTIFFS’ REPLY IN SUPPORT
 JULIEN; JAMES and SUSAN                                  OF MOTION FOR FINAL
 MACDONALD, as Co-Trustees of the                         APPROVAL OF CLASS ACTION
 MACDONALD FAMILY TRUST; R.F.                             SETTLEMENTS AND RESPONSE TO
 MACDONALD CO.; ANDREW NOWAK, for                         OBJECTIONS
 himself and as Trustee of the
                                                          HEARING SCHEDULED
                                                          November 26, 2019 at 9:00 a.m.
 ANDREW NOWAK REVOCABLE LIVING
 TRUST U/A 2/20/2002; WILLIAM
 RAMSTEIN; and GREG WARRICK, for

PAGE 1 - PLAINTIFFS’ REPLY MEMORANDUM TO MOTION FOR FINAL
         APPROVAL OF SETTLEMENTS AND RESPONSE TO OBJECTIONS
                                  HAGENS BERMAN SOBOL SHAPIRO, LLP
                                    1301 SECOND AVENUE, SUITE 2000
                                      SEATTLE, WASHINGTON 98101
                                   TEL. (206) 623-7292 FAX (206) 623-0594
          Case 3:16-cv-00580-AC         Document 612                  Filed 11/12/19   Page 2 of 4




 himself and, with SUSAN WARRICK, as Co-
 Trustees of the WARRICK FAMILY TRUST,
 individually and on behalf of all others
 similarly situated,
                 Plaintiffs,
    v.

 DELOITTE & TOUCHE LLP;
 EISNERAMPER LLP; SIDLEY AUSTIN
 LLP; TONKON TORP LLP; TD
 AMERITRADE, INC.; INTEGRITY BANK &
 TRUST; and DUFF & PHELPS, LLC,
                 Defendants.

         Plaintiffs’ Motion for Final Approval of Settlements (the “Motion”) [ECF No. 592] noted

that, as of October 14, 2019, no objections or requests for exclusion from the Class had been

received by either Class Counsel or the Claims Administrator. Motion at 8. The deadline for

objections and exclusions was October 29, 2019. Plaintiffs’ submit this reply to inform the

Court that, as of the filing of this reply on November 12, 2019, Class Counsel has received no

objections or requests for exclusion from any class members, but only two objections from non-

class members that have subsequently been withdrawn. See Declaration of Steve W. Berman in

Support of Plaintiffs’ Reply in Support of Motion for Final Approval of Class Action Settlements

and Response to Objections (the “Berman Decl.”) ¶¶ 3-4.

         The two objections that were received were from non-class members seeking to gain

entry into the Class, thus further confirming the favorable nature of the Settlements. ECF Nos.

605 (Brantley Objection) and 606 (McCormick Objection). But even these two non-class

member objections have subsequently been withdrawn. ECF No. 609 (Brantley Objection);

Berman Decl. ¶¶ 3-4. Consistent with the requirements of Rule 23(e)(5), no payment or other



PAGE 2 - PLAINTIFFS’ REPLY MEMORANDUM TO MOTION FOR FINAL
         APPROVAL OF SETTLEMENTS AND RESPONSE TO OBJECTIONS
                                     HAGENS BERMAN SOBOL SHAPIRO, LLP
                                       1301 SECOND AVENUE, SUITE 2000
                                         SEATTLE, WASHINGTON 98101
                                      TEL. (206) 623-7292 FAX (206) 623-0594
         Case 3:16-cv-00580-AC          Document 612                  Filed 11/12/19   Page 3 of 4




consideration was provided to either objector in connection with their withdrawal of these

objections. Id. Following the withdrawal of these two objections, not a single class member or

non-class member has objected to the Settlements and not a single class member has sought to be

excluded. Berman Decl. ¶ 5; Declaration of Jordan Broker in Support of Class Counsel’s Motion

for Award of Attorney Fees and Costs ¶ 5.

       Unlike a class action regarding an inexpensive consumer product where class members

might have little incentive or interest in devoting time to preparing an objection or exclusion, the

losses suffered by class members and the potential recoveries offered in the Settlements are quite

significant. As described in the Motion, the total recoveries in the Settlements are $234,613,000

related to a maximum of 1,849 class members, or an average of $126,886.43 per class member.

Although recoveries of this magnitude are unquestionably important to class members, not a

single objection or exclusion has been made. The complete absence of objections or exclusions

by class members is compelling evidence that the Settlements are fair and reasonable. Motion at

22 (citing Arnett v. Bank of Am., N.A., No. 3:11-cv-1372-SI, 2014 WL 4672458, at *10 (D. Or.

Sept. 18, 2014); In re Checking Account Overdraft Litig., 830 F. Supp. 2d 1330, 1343 (S.D. Fla.

2011) (“[N]ear unanimous approval of the proposed settlements] by the class members is entitled

to nearly dispositive weight in this court's evaluation of the proposed settlements.”)).




PAGE 3 - PLAINTIFFS’ REPLY MEMORANDUM TO MOTION FOR FINAL
         APPROVAL OF SETTLEMENTS AND RESPONSE TO OBJECTIONS
                                     HAGENS BERMAN SOBOL SHAPIRO, LLP
                                       1301 SECOND AVENUE, SUITE 2000
                                         SEATTLE, WASHINGTON 98101
                                      TEL. (206) 623-7292 FAX (206) 623-0594
     Case 3:16-cv-00580-AC         Document 612                  Filed 11/12/19   Page 4 of 4




    Dated: November 12, 2019.

                                 HAGENS BERMAN SOBOL SHAPIRO LLP


                                 By: s/ Steve W. Berman
                                      Steve W. Berman (admitted pro hac vice)
                                      Karl P. Barth (admitted pro hac vice)
                                 1301 Second Avenue, Suite 2000
                                 Seattle, WA 98101
                                 Telephone: (206) 623-7292
                                 Facsimile: (206) 623-0594
                                 Email:       steve@hbsslaw.com
                                              karlb@hbsslaw.com

                                                  -And-
                                 Keith A. Ketterling, OSB No. 913368
                                 kketterling@stollberne.com
                                 Timothy S. DeJong, OSB No. 940662
                                 tdejong@stollberne.com
                                 Jennifer S. Wagner, OSB No. 024470
                                 Email: jwagner@stollberne.com
                                 Lydia Anderson-Dana, OSB No. 166167
                                 Email: landersondana@stollberne.com
                                 STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                 209 SW Oak Street, Suite 500
                                 Portland, OR 97204
                                 Telephone: (503) 227-1600
                                 Facsimile: (503) 227-6840

                                                            -And-

                                 Robert S. Banks, Jr., OSB No. 821862
                                 Email: bbanks@SamuelsLaw.com
                                 Darlene D. Pasieczny, OSB No. 124172
                                 Email: darlenep@SamuelsLaw.com
                                 SAMUELS YOELIN KANTOR LLP
                                 Attorneys at Law
                                 111 SW 5th Avenue, Suite 3800
                                 Portland, OR 97204-3642
                                 Telephone: (503) 226-2966
                                 Facsimile: (503) 222-2937

                                 Attorneys For Plaintiffs




PAGE 4 - PLAINTIFFS’ REPLY MEMORANDUM TO MOTION FOR FINAL
         APPROVAL OF SETTLEMENTS AND RESPONSE TO OBJECTIONS
                                HAGENS BERMAN SOBOL SHAPIRO, LLP
                                  1301 SECOND AVENUE, SUITE 2000
                                    SEATTLE, WASHINGTON 98101
                                 TEL. (206) 623-7292 FAX (206) 623-0594
